DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Action is based on amended claims filed 10/3/18.  Present claims are 1-10 and 17-22. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 7, 9, and 17-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Van Steen WO 2008/156931.

As to claim 1, Van Steen teaches a fastener tape assembly 10 (Figures 4 and 4A) comprising a fastening component 50/40, Van Steen teaches the extender level 40 and 
The bonding component is folded over so that the end sections 31, 32 (Figure 3), which include the edges of the bonding component are inward and upward folds (page 3, lines 28-30).  Thus, the wherein the folded edge 47 of the fastening component 50/40 and the edge 74 of the extension component 70 extend beyond an edge 31, 32 of the bonding component 30. 

As to claim 2, the extension component 70 defines a face 75 directed toward the bonding component 30 and the face includes at least one of (i) a region of patterned adhesive, and (ii) an adhesive-free region (page 5, line 21; page 8, lines 15-26). 

As to claim 3, an adhesive 75 is provided on the face of the extension component 70 that is attached to the fastener 50/40 at level 40.  The adhesive is present on the face in the end 74 that is within the folded edge as seen in Figure 4 and thus, an adhesive is 
As to claim 4,  adhesive 75 is provided along at least a portion of the edge of the extension component 70 that is received within the folded edge 47 to thereby bond the fastening component 50/40 with the extension component 70 (page 5, lines 21-28). 

As to claim 6, Van Steen teaches a fastener tape assembly 10 (Figures 4 and 4A) comprising: a fastening component 50/40, Van Steen teaches the extender level 40 and fastener level 50 can be made from a single tape (page 6, lines 29-30);  defining a folded edge at 47 (page 5, line 25-26, shown in Figure 10); a bonding component 30 defining a first face 35 for affixment to a diaper or substrate 26 and an oppositely directed second face 34 (page 3, lines 15-28); an extension component 70 having an edge 74 received within the folded edge 40 of the fastening component 50/40 and generally disposed between the fastening component 50/40 and the bonding component 30.  On page 5, lines 25-26 Van Steen teaches the extension component 70 has a right section 72, which includes edge 74, positioned within the fold 47 (of the fastener 50/40). 
The extension component 70 defines a face 75 directed toward the bonding component 30 and the face includes at least one of (i) a region of patterned adhesive, and (ii) an adhesive-free region (page 5, line 21; page 8, lines 15-26). 



As to claim 9, the face of the extension component includes the region of patterned adhesive (page 5, line 21; page 8, lines 15-26). 

As to claim 17, Van Steen teaches an article 20 including a fastener tape assembly 10, the fastener tape assembly 10 (Figures 4 and 4A) including:
 a fastening component 50/40, Van Steen teaches the extender level 40 and fastener level 50 can be made from a single tape (page 6, lines 29-30);  defining a folded edge at 47 (page 5, line 25-26, shown in Figure 10); 
a bonding component 30 defining a first face 35 affixed to the article 20 and an oppositely directed second face 34 (page 3, lines 15-28); 
an extension component 70 having an edge 74 received within the folded edge 40 of the fastening component 50/40 and generally disposed between the fastening component 50/40 and the bonding component 30.  On page 5, lines 25-26 Van Steen teaches the extension component 70 has a right section 72, which includes edge 74, positioned within the fold 47 (of the fastener 50/40). 
The bonding component is folded over so that the end sections 31, 32 (Figure 3), which include the edges of the bonding component are inward and upward folds (page 3, lines 

As to claim 18, the article is a diaper (Figure 1; page 2, lines 23-26). As to claim 19, the diaper is a pant diaper (Figure 2; page 3, lines 1-5). 
As to claim 20, Van Steen teaches an article 20 (Figure 1) including a fastener tape assembly 10 (Figures 4 and 4A) comprising a fastening component 50/40, Van Steen teaches the extender level 40 and fastener level 50 can be made from a single tape (page 6, lines 29-30);  defining a folded edge at 47 (page 5, line 25-26, shown in Figure 10); a bonding component 30 defining a first face 35 for affixment to a diaper or substrate 26 and an oppositely directed second face 34 (page 3, lines 15-28); an extension component 70 having an edge 74 received within the folded edge 40 of the fastening component 50/40 and generally disposed between the fastening component 50/40 and the bonding component 30.  On page 5, lines 25-26 Van Steen teaches the extension component 70 has a right section 72, which includes edge 74, positioned within the fold 47 (of the fastener 50/40). 
The extension component 70 defines a face 75 directed toward the bonding component 30 and the face includes at least one of (i) a region of patterned adhesive, and (ii) an adhesive-free region (page 5, line 21; page 8, lines 15-26). 

As to claim 21, the article is a diaper (Figure 1; page 2, lines 23-26). As to claim 22, the diaper is a pant diaper (Figure 2; page 3, lines 1-5). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Steen et al. WO 2008/156931.  Van Steen teaches the extension component 76 comprises a fingerlift section 76 (Figure 4; page 5, lines 23-24). Van Steen teaches similar fingerlift 56 can be an adhesive-free area (page 4, lines 20-21). Van Steen further teaches the fingerlifts 56, 76 are made of non-adhesive materials (page 8, lines 27-31).  Thus, the fingerlift 76, which is on the face of the extension component 70. Based on the teaching of Van Steen it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide a non-adhesive fingerlift region 76 which would obviously include an adhesive-free region for the user to unfold the fastener for use.

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Steen as applied to claims 1 and 6 above in view of Pape et al. USPN 4778701.  Van Steen teaches the present invention substantially as claimed.  However, Van Steen does not teach the fastener tape assembly is in a roll form.  Pape teaches a fastener system where the tape is provided in roll form to facilitate their use in mechanized manufacturing methods, for example, in the manufacture of diaper (Pape col. 1, lines 5-11). It would have been obvious to one having ordinary skill in the art to provide the fastening system of Van Steen in roll form for the same benefits as taught in Pape since both invention are used in the same environment to solve the same problem of fastening a diaper. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laplanche USPN 4237890, Panza et al. USPN 4801480, Fries et al. USPN 5549592, and Showole et al. US 2009/0292270 are cited to show laminate tape fasteners having a folded configuration. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.